NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________

Hillsborough - northern judicial district
No. 2013-079



                        THE STATE OF NEW HAMPSHIRE

                                         v.

                                MYLES WEBSTER

                          Argued: September 11, 2014
                        Opinion Issued: October 15, 2014

      Joseph A. Foster, attorney general (Stacey L. Pawlik, assistant attorney
general, on the brief and orally), for the State.

      David M. Rothstein, deputy chief appellate defender, of Concord, on the
brief and orally, for the defendant.

      DALIANIS, C.J. The defendant, Myles Webster, appeals his conviction by
a jury of attempted murder, see RSA 629:1 (2007); RSA 630:1 (Supp. 2013);
armed robbery, see RSA 636:1 (2007); reckless conduct, see RSA 631:3 (2007);
and resisting arrest, see RSA 642:2 (Supp. 2013). On appeal, he argues that
the Superior Court (Abramson, J.) erred by denying his motions to suppress
eyewitness identification evidence and for a change of venue. We affirm.
I. Motion to Suppress

      A. Background

       The trial court found, or the record establishes, the following facts. On
March 21, 2012, Manchester Police Officer Daniel Doherty responded to a
request for assistance in detaining a subject. Doherty saw the subject walking
on Dubuque Street. He exited his cruiser and walked toward the subject. The
subject was about thirty feet away from Doherty, and Doherty testified that he
clearly saw the subject’s face. The suspect started running when Doherty
yelled, “Police, show me your hands!” Doherty pursued the subject on foot and
then radioed for assistance.

      The two ran across Dubuque Street to Wayne Street. After Doherty got
within three-to-five feet of the subject, the subject pulled a gun out of his
waistband and shot Doherty. Doherty fell backward. While lying on his back,
Doherty returned fire. The subject repeatedly shot Doherty, moving closer to
Doherty as he did so. When the shooting stopped, the subject was only two or
three feet away from Doherty, who testified that he could clearly see the
subject’s face. The subject then ran away.

        Kimberly Edwards was on the porch of her Wayne Street apartment
when the shooting occurred. She heard people running and saw an officer
chasing someone. She saw that person then “whip[ ] around” and raise a black
handgun. She ran inside and heard many shots. After the shots subsided, she
returned outside and observed an officer lying on the ground. Edwards
testified that she clearly saw the shooter because she was only about twenty
feet away from him.

      Holly Martin was sitting in her car, which was parked near the
intersection of Wayne and Rimmon Streets, when she observed a police officer
chasing a man toward her vehicle. For a few seconds, she was able to see the
man being chased and observed him raise a gun toward the officer.

       The defendant was apprehended that evening, and at 4:44 a.m. on March
22, the police released his booking photograph to the media. Later that day,
the police spoke with Edwards and Martin. Edwards told the police that, in a
newspaper article and on the internet, she saw photographs of a man whom
she believed she had seen shoot an officer the day before on March 21. Martin
called the police on the night of the incident to tell them what she had
witnessed. Approximately two weeks later, she was asked to give a recorded
statement. Martin mentioned to the police that she had seen a photograph of
the subject in a newspaper. Doherty was interviewed about the incident in
April, and, at that time, told the police that he had seen on television
photographs of the man who shot him.



                                       2
       Before trial, the defendant moved to suppress the out-of-court
identifications made by Doherty, Edwards, and Martin. He argued that the
Manchester Police Department procured those out-of-court identifications by
using an unnecessarily suggestive identification procedure that entailed
releasing his booking photograph before interviewing the witnesses and without
first using non-suggestive identification procedures. The defendant also sought
to preclude these witnesses from identifying him in court during trial, arguing
that such identifications would have been irreparably tainted by the
unnecessarily suggestive out-of-court identifications.

       Additionally, the defendant sought to preclude initial in-court
identifications made by other eyewitnesses, arguing that their in-court
identifications would be “unreliable because they were not asked to identify
[him] in a photo array or lineup” and because “their memories [were] affected
by the pervasive media coverage.” The defendant argued that the admission
into evidence of these out-of-court and in-court identifications violated his state
and federal constitutional rights to due process. See N.H. CONST. pt. I, art.
15; U.S. CONST. amends. V, XIV.

       The trial court held two hearings on the defendant’s motion to suppress.
In its order following the first hearing, the trial court ruled that the out-of-court
identifications by Doherty, Edwards, and Martin “were arranged by law
enforcement and were procured under unnecessarily suggestive
circumstances.” The court found that the police released the defendant’s
booking photo “in a press release at 4:44 a.m. on March 22, 2012,” which was
“mere hours before [the] defendant’s public arraignment.” The court credited
the testimony of a police sergeant that the photograph was released in
response to media inquiries and in accordance with normal department policy.
The court found that Doherty, Edwards, and Martin all “identified [the]
defendant as the shooter by referencing the photographs in the media,
including [his] booking photograph.” The court further found that “given the
circumstances surrounding this case,” including “the extensive media coverage,
the fact that witnesses had yet to identify [the] defendant, and the fact that [the
police department] released the photograph mere hours before [his] public
arraignment,” the police acted improperly by releasing the photograph. Based
upon the above findings, the trial court determined that the identification
procedure was unnecessarily suggestive.

       In its order following the second hearing, the court evaluated the out-of-
court identifications by Doherty, Edwards, and Martin and found them to be
reliable and admissible according to the factors enumerated in Neil v. Biggers,
409 U.S. 188 (1972). See id. at 199-200 (listing, among the “factors to be
considered in evaluating the likelihood of misidentification,” the witness’
opportunity “to view the criminal at the time of the crime, the witness’ degree of
attention, the accuracy of the witness’ prior description of the criminal, the



                                         3
level of certainty demonstrated by the witness at the confrontation, and the
length of time between the crime and the confrontation”). Having so
concluded, the court determined that it had “no need to separately examine the
propriety of any in-court identification” made by those witnesses. The court
also ruled that the Biggers factors did not apply to the in-court identifications
of other witnesses. See State v. King, 156 N.H. 371, 376 (2007); see also State
v. Perry, 166 N.H. ___, ___ (decided September 12, 2014). The court, therefore,
denied the defendant’s motion to suppress.

      B. Analysis

        The defendant first contends that the court erroneously found that the
out-of-court identifications by Doherty, Edwards, and Martin were admissible
because it misapplied the Biggers factors. Second, he asserts that the court
erred by declining to apply the Biggers factors to the in-court identifications
made by witnesses who had not previously identified the defendant to the
police. The admission of the out-of-court and in-court identifications, he
argues, violated the State and Federal Due Process Clauses. See N.H. CONST.
pt. I, art. 15; U.S. CONST. amends. V, XIV. The State argues, among other
things, that the trial court erred when it determined that the police used an
unnecessarily suggestive identification procedure.

       We first address the defendant’s claims under the State Constitution and
rely upon federal law only to aid our analysis. State v. Ball, 124 N.H. 226, 231-
33 (1983). “On appeal from a motion to suppress identification evidence, we
will not overturn the trial court’s ruling unless, after reviewing the record, we
conclude that it is contrary to the weight of the evidence.” State v. Perri, 164
N.H. 400, 404 (2012). In making this determination, we ask whether the
identification procedures used were so unnecessarily suggestive and conducive
to irreparable mistaken identification that the defendant was denied due
process of law. Id. The defendant has the initial burden of proving that the
identification procedure was unnecessarily suggestive. Id. Only if the
defendant has met this burden must we then consider the Biggers factors to
determine whether the identification procedure was so suggestive as to render
the identification unreliable and, hence, inadmissible. Id.

            1. Out-of-Court Identifications

      We first consider whether, as the State contends, the trial court erred by
analyzing the out-of-court examinations under the Biggers factors because,
contrary to the trial court’s finding, those identifications were not the result of
an unnecessarily suggestive identification procedure. See State v. Dion, 164
N.H. 544, 552 (2013) (“Where the trial court reaches the correct result on
mistaken grounds, we will affirm if valid alternative grounds support the
decision.” (quotation and brackets omitted)).



                                         4
       In Perry v. New Hampshire, 132 S. Ct. 716 (2012), the United States
Supreme Court rejected the contention that its identification decisions
“support[ ] a rule requiring trial judges to prescreen eyewitness evidence for
reliability any time an identification is made under suggestive circumstances.”
Perry, 132 S. Ct. at 725. It held that “the Due Process Clause does not require
a preliminary judicial inquiry into the reliability of an eyewitness identification
when the identification was not procured under unnecessarily suggestive
circumstances arranged by law enforcement.” Id. at 730 (emphasis added).
“The fallibility of eyewitness evidence does not, without the taint of improper
state conduct, warrant a due process rule requiring a trial court to screen such
evidence for reliability before allowing the jury to assess its creditworthiness.”
Id. at 728 (emphasis added); see also State v. Addison, 160 N.H. 792, 801-02
(2010) (holding that the Biggers analysis does not apply to either in-court or
out-of-court identification in the absence of improper state action).

      In Perry, the Court explained:

      Most eyewitness identifications involve some element of suggestion.
      Indeed, all in-court identifications do. Out-of-court identifications
      volunteered by witnesses are also likely to involve suggestive
      circumstances. For example, suppose a witness identifies the
      defendant to police officers after seeing a photograph of the
      defendant in the press captioned “theft suspect,” or hearing a radio
      report implicating the defendant in the crime. Or suppose the
      witness knew that the defendant ran with the wrong crowd and
      saw him on the day and in the vicinity of the crime. Any of these
      circumstances might have “suggested” to the witness that the
      defendant was the person the witness observed committing the
      crime.

Perry, 132 S. Ct. at 727-28. Suggestive circumstances such as those do not
trigger a Biggers analysis because they were not created by improper police
conduct. See id. at 724-28.

       Here, we conclude that the release of the defendant’s booking photograph
did not constitute an unnecessarily suggestive identification procedure. The
eyewitnesses, Doherty, Edwards, and Martin, “of [their] own accord,” saw the
defendant’s booking photograph. Bell v. State, Nos. 03-11-00247-CR, 03-11-
00248-CR, 03-11-00249-CR, 03-11-00250-CR, 03-11-00251-CR, 2012 WL
3797597, at *8 (Tex. Crim. App. Aug. 28, 2012). Even if we assume that
releasing the booking photograph was improper, “this is not a case involving
state action as contemplated by Biggers.” Id. As one court has explained, “A
witness’[s] viewing of a suspect’s photograph through the media does not
ordinarily constitute an impermissibly suggestive identification procedure”
because the viewing itself “is not engineered by [the] prosecution or law



                                         5
enforcement agencies.” O’Connell v. State, 742 N.E.2d 943, 948 (Ind. 2001).
Although law enforcement may have disseminated the photograph to the
media, absent evidence that law enforcement also orchestrated the viewing of
that photograph by a witness, there is no state action within the meaning of
Biggers. See State v. Kennedy, No. 1 CA-CR 06-0556, 2007 WL 5209493, at *2
(Ariz. Ct. App. Oct. 18, 2007) (concluding that police release of photograph was
not “state action” when State “was not responsible for the media coverage of
Defendant’s arrest” and did not “arrange for or encourage the victim’s
serendipitous viewing of [his] picture on television”); State v. Miramon, No. 2
CA-CR 2005-0335, 2007 WL 5578361 (Ariz. Ct. App. Sept. 21, 2007), at *4
(newscast showing “mug shot” photograph of defendant was not state action
within meaning of Biggers, even though photograph had been disseminated to
media outlets by police).

       Therefore, we hold that the trial court erred when it determined that
releasing the defendant’s booking photograph constituted state action within
the meaning of Biggers. Accordingly, the trial court also erred when it
subjected the out-of-court identifications made by Doherty, Edwards, and
Martin to the Biggers test. In light of our decision, we need not consider the
defendant’s argument that the trial court misapplied the Biggers factors.
Because the Federal Constitution is no more protective of the defendant’s
rights than the State Constitution under these circumstances, see Perry, 132
S. Ct. at 724-28, we reach the same conclusion under the Federal Constitution.

       Because the out-of-court identifications were not the result of an
impermissibly suggestive identification procedure, “it suffice[d] to test [their]
reliability through the rights and opportunities generally designed for that
purpose, notably . . . vigorous cross-examination, protective rules of evidence,
and jury instructions on both the fallibility of eyewitness identification and the
requirement that guilt be proven beyond a reasonable doubt.” Id. at 721.
Indeed, many of the safeguards identified in Perry were used in this case. The
defendant vigorously cross-examined Doherty, Edwards, and Martin about
their out-of-court identifications. Moreover, as requested by the defendant, the
court gave the jury a lengthy instruction on the fallibility of eyewitness
identification evidence. In addition, the court instructed the jury several times
that the State had the burden of proving the defendant’s guilt beyond a
reasonable doubt. Accordingly, notwithstanding the reasons given by the trial
court for its admission of the evidence of the out-of-court identifications, we
affirm its ruling.

            2. In-Court Identifications

       We next determine whether, as the defendant contends, the trial court
erred when it declined to apply the Biggers factors to the in-court
identifications made by witnesses who had not previously made out-of-court



                                          6
identifications. The trial court relied upon our decision in King, 156 N.H. at
376, when it found the Biggers analysis inapplicable to the in-court
identifications. In King, we addressed whether the “two-step [Biggers] analysis
applies to a strictly in-court identification not preceded by an impermissibly
suggestive pretrial confrontation.” King, 156 N.H. at 374. “Based upon the
different considerations involved in pretrial and in-court identifications, we
join[ed] the apparent majority of courts in concluding that Neil v. Biggers does
not apply to in-court identifications and that the remedy for any alleged
suggestiveness of an in-court identification is cross-examination and
argument.” Id. at 376 (quotation omitted). We concluded that “[t]he inherent
suggestiveness in the normal trial procedure . . . does not rise to the level of
constitutional concern.” Id. Accordingly, consistent with King, we hold that
the trial court did not err in admitting the in-court identification without first
testing its reliability under the Biggers factors. See id.; see also Perry, 166 N.H.
at ___.

       The defendant argues that King is distinguishable from this case because
the witness in King was presented, before trial, with a “non-suggestive lineup.”
We rejected a nearly identical argument in Perry, 166 N.H. at ____, explaining
that a defendant does not have the right to a non-suggestive pretrial
identification procedure before identifying a defendant in court. See id.; see
also King, 156 N.H. at 376. Alternatively, the defendant, like the defendant in
Perry, invites us to overrule King. See Perry, 166 N.H. at ___. We decline his
invitation for the same reasons that we declined the defendant’s invitation in
Perry. See id.

II. Motion for Change of Venue

      A. Background

       The record establishes the following facts. Before trial, the defendant
filed a motion requesting that his counsel be allowed “to individually voir dire
the potential jurors” and “to peremptorily challenge up to 15 juror[s],” see RSA
606:3 (2001). The State partially objected, arguing that special jury-selection
procedures were not warranted, but stating that it did not object to “a hybrid
form of voir dire, which would permit some individual questioning by the
attorneys in this case.” Following a hearing, the court granted the defendant’s
motion in part, ordering that the attorneys would be allowed to question
prospective jurors, but not outside the presence of other prospective jurors.
The court denied the defendant’s request for additional peremptory challenges,
deciding that, as set forth in RSA 606:3, he was entitled to no more than three
peremptory challenges.

     Also before trial, over the State’s objection, the defendant moved for a
change of venue, arguing that a change was required because the crime with



                                         7
which he was charged – shooting a Manchester police officer – “set in motion a
wave of public passion, outcry, and outrage in the community in which the
prospective venire resides” and that “inflammatory” media coverage had tainted
the jury pool. Following a hearing on that motion, the court determined that
the defendant failed to prove that he could not receive a fair and impartial jury
absent a change of venue. After reviewing the media compilation submitted by
the defendant, the court concluded that “the overwhelming bulk of the material
submitted consists of straightforward, unemotional factual accounts of events
and of the progress of investigations.” (Quotation omitted.) The court further
found that “the media coverage surrounding this case was most extensive
immediately after the shooting in March 2012 and has diminished
substantially since that time.” Although the defendant contended that,
because the victim was a police officer, he had “a much more personal
connection to the citizenry of Manchester,” the court observed that the
defendant “failed to submit any evidence” to support that claim. Finally, the
court rejected the defendant’s assertion that the information revealed in the
pretrial publicity, including facts about his criminal background, was
inherently prejudicial.

      B. Analysis

       The defendant contends that the trial court’s denial of his motion to
change venue, preceded by the denials of his motion for attorney-conducted,
individual juror voir dire and/or additional peremptory challenges, violated his
state and federal constitutional rights to due process and a fair and impartial
jury and entitles him to a new trial. See N.H. CONST. pt. I, arts. 15, 17, 35;
U.S. CONST. amends. V, VI, XIV.

      “It is well established that due process requires that an accused must
receive a trial by a fair and impartial jury.” State v. Addison (Capital Murder),
165 N.H. 381, 425 (2013) (quotation omitted). Part I, Article 17 of the New
Hampshire Constitution provides:

      In criminal prosecutions, the trial of facts, in the vicinity where
      they happened, is so essential to the security of the life, liberty and
      estate of the citizen, that no crime or offense ought to be tried in
      any other county or judicial district than that in which it is
      committed; except in any case in any particular county or judicial
      district, upon motion by the defendant, and after a finding by the
      court that a fair and impartial trial cannot be had where the
      offense may be committed, the court shall direct the trial to a
      county or judicial district in which a fair and impartial trial can be
      obtained.

N.H. CONST. pt. I, art. 17; see N.H. CONST. pt. I, art. 35 (“It is the right of



                                         8
every citizen to be tried by judges as impartial as the lot of humanity will
admit”); see also U.S. CONST. amend VI. As we have explained, “Part I, Article
17 grants a criminal defendant two rights: the right to be tried where the crime
was committed and the right to obtain a change of venue upon proof that he
cannot obtain a fair trial there.” Addison, 165 N.H. at 426 (quotation omitted).
Accordingly, “upon proof that a fair trial cannot be had in the place of proper
venue, the defendant has an absolute right to a change of venue.” Id.
(quotation omitted). “In this way[,] Part I, Article 17 provides the same level of
protection as the Federal Constitution.” Id. (quotation and ellipses omitted).

      We first address the defendant’s claim under the State Constitution and
rely upon federal law only to aid our analysis. See Ball, 124 N.H. at 231-33.
Publicity about a case can result in two types of prejudice with regard to the
accused’s right to a fair trial: inherent prejudice and actual prejudice.
Addison, 165 N.H. at 426-27. Here, the defendant argues only the former.

       Inherent prejudice “exists when the publicity by its nature has so tainted
the trial atmosphere that it will necessarily result in lack of due process. In
such cases the defendant need not show actual identifiable prejudice.” Id. at
427 (quotation omitted). The defendant asserts that in light of the trial court’s
denials of his requests for attorney-conducted, individual juror voir dire and/or
additional peremptory challenges, “[t]he jury selection process he received” was
insufficient to ensure an unbiased jury “despite the publicity about the case.”

       “A trial court’s determination of the impartiality of the selected jurors is
entitled to special deference.” Id. (quotation omitted). “Particularly with
respect to pretrial publicity[,] primary reliance on the judgment of the trial
court makes good sense.” Id. (quotation and ellipsis omitted). “The judge of
that court sits in the locale where the publicity is said to have had its effect,
and brings to his evaluation of any such claim of prejudice his own perception
of the depth and extent of news stories that might influence a juror.” Id.
(quotation omitted). Accordingly, we will not reverse the trial court’s decision
unless it amounts to manifest error. Id.

       “Prejudice may properly be presumed where prejudicial, inflammatory
publicity about a case so saturated the community from which the defendant’s
jury was drawn as to render it virtually impossible to obtain an impartial jury.”
Id. (quotation and brackets omitted). “A presumption of prejudice because of
adverse publicity attends only the extreme case.” Id. (quotation omitted). “[I]t
is the adverse nature of the publicity, not merely its quantity, that is critical in
finding presumptive prejudice.” Id. at 428 (quotation omitted).

      We have never found inherent prejudice in a case such that a change of
venue was compelled. Id. For instance, the defendant in Addison was charged
with the capital murder of Manchester Police Officer Michael Briggs and was



                                         9
facing the death penalty. Id. at 411. Upon reviewing the material the
defendant submitted to support his motion, the trial court found that, although
it was “voluminous, . . . it [was] not the kind of adverse inflammatory publicity
that raises a concern about inherent prejudice.” Id. at 423. Although the
court found that “some of the articles and television clips about the death of
Officer Briggs had an emotional tone, very few related facts about the
defendant in a way that could be described as prejudicial.” Id. Under those
circumstances, the court denied the defendant’s motion for a change in venue.
Id. at 422. We upheld the trial court’s decision, concluding that, despite the
extensive media coverage, the defendant had “not presented us with the type of
emotionally charged, inflammatory, sensationalistic coverage needed to support
a presumption of prejudice.” Id. at 433 (quotation omitted).

       The defendant in State v. Gribble, 165 N.H. 1 (2013), was charged with,
among other crimes, first degree murder arising out of a home invasion in Mont
Vernon, which resulted in the death of Kimberly Cates. Gribble, 165 N.H. at 5.
The crimes in that case “generated an extensive amount of media coverage.”
Id. at 15. One article described the murder as “grisly.” Id. (quotation omitted).
Other accounts described it as “vicious,” “savage,” “gruesome,” “horrific,” and
“deprav[ed].” Id. at 21 (quotations omitted). Media accounts also related that,
in the trial of one of the defendant’s co-conspirators, Steven Spader, a third co-
conspirator testified that he saw “[the defendant] take his knife and put it on
the right side of Cates’ throat” and then on the other side of her throat. Id. at
15 (quotation, brackets, and ellipsis omitted). After Spader’s conviction,
“[s]everal articles and a local television station . . . reported that the defendant
admitted that he committed the crimes charged but [that he] pleaded not guilty
by reason of insanity.” Id. Although “some of the news reports were
accusatory in content and included graphic descriptions of the crimes,” we
agreed with the trial court that most consisted of “straightforward, factual
accounts of the crimes.” Id. at 21. Accordingly, we held that the pretrial
publicity in the case was insufficient to establish a presumption of prejudice.
Id. at 28.

       The defendant here concedes that the publicity in his case was not
“greater or more inflammatory” than that in Addison, 165 N.H. at 425-33 or
Gribble, 165 N.H. at 19-28. Moreover, he has not argued that the trial court
erred when it found the material he submitted consisted of “straightforward,
unemotional factual accounts of events and of the progress of investigations,”
and that “the media coverage surrounding this case was most extensive
immediately after the shooting in March 2012 and ha[d] diminished
substantially since that time.” (Quotation omitted.) Under these
circumstances, we conclude that he has failed to establish that a presumption
of prejudice arose from the pretrial publicity. See Addison, 165 N.H. at 433.




                                        10
       To the extent that the defendant argues that the pretrial publicity in this
case permeated the venire and that the voir dire process used by the court was
insufficient to eliminate the prejudice to him from trying the case in
Manchester, we conclude that this argument is also unavailing. See id.;
Gribble, 165 N.H. at 23. “The manner in which voir dire is conducted is wholly
within the sound discretion of the trial court, and no hard-and-fast formula
dictates the necessary depth or breadth of voir dire.” Gribble, 165 N.H. at 23-
24 (quotations, citation, and brackets omitted). Whether a prospective juror is
free from prejudice is a determination to be made in the first instance by the
trial court on voir dire. Id. at 24; see Skilling v. United States, 561 U.S. 353,
386 (2010) (observing that “[j]ury selection . . . is particularly within the
province of the trial judge” (quotation omitted)). Accordingly, as recognized by
the Supreme Court:

             Reviewing courts are properly resistant to second-guessing
      the trial judge’s estimation of a juror’s impartiality, for that judge’s
      appraisal is ordinarily influenced by a host of factors impossible to
      capture fully in the record — among them, the prospective juror’s
      inflection, sincerity, demeanor, candor, body language, and
      apprehension of duty. In contrast to the cold transcript received
      by the appellate court, the in-the-moment voir dire affords the trial
      court a more intimate and immediate basis for assessing a venire
      member’s fitness for jury service.

Skilling, 561 U.S. at 386 (citation omitted); Gribble, 165 N.H. at 24.

        The defendant merely argues that “his case differs from” Addison and
Gribble because the defendants in those cases were “afforded extensive jury
selection procedures,” which were denied him. The fact that the defendant did
not receive the same jury selection procedures as did the defendants in
Addison and Gribble is of no moment. As the defendant acknowledges, the
defendants in Addison and Gribble had more peremptory challenges than he
did because they were entitled to them by statute. See RSA 606:3 (entitling a
defendant in a capital case to twenty, a defendant in a first degree murder case
to fifteen, and a defendant in any other criminal case to three, peremptory
challenges). Moreover, “[t]he practice in New Hampshire has been that jury
voir dire is conducted solely by the trial judge, except in capital and first-degree
murder cases.” State v. Wamala, 158 N.H. 583, 592 (2009). But see Laws
2014, 40:1 (effective Jan. 1, 2015). Here, although the defendant was not
charged with either capital or first degree murder, the trial court allowed the
attorneys to question individual prospective jurors in the presence of the other
prospective jurors.

      Further, unlike the defendants in Addison and Gribble, the defendant
here has not attempted to demonstrate that the community from which the



                                        11
jury was drawn was so hostile, as a result of pervasive media coverage, that
drawing an unbiased jury was impossible. See Addison, 165 N.H. at 433-39;
Gribble, 165 N.H. at 23-28.

      Accordingly, we hold that there was no manifest error in the trial court’s
denial of the defendant’s motion for a change of venue, following its denial of
his motion for additional peremptory challenges and/or attorney-conducted,
individual juror voir dire. As the Federal Constitution offers the defendant no
greater protection than does the State Constitution under these circumstances,
see Gribble, 165 N.H. at 28, we reach the same result under both
constitutions.

                                                       Affirmed.

      HICKS, CONBOY, LYNN, and BASSETT, JJ., concurred.




                                      12